                                             Case 4:20-cv-01503-JST Document 36 Filed 04/01/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                                  NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11       UNION PACIFIC RAILROAD                            Case No. 20-cv-01503-JST (LB)
                                           COMPANY,
                                  12
Northern District of California




                                                         Plaintiff,
 United States District Court




                                                                                             ORDER GRANTING MOTION TO
                                  13                                                         WITHDRAW AS COUNSEL
                                                   v.
                                  14                                                         Re: ECF No. 27
                                           GOLDEN GATE PETROLEUM
                                  15       COMPANY,
                                  16                     Defendant.

                                  17

                                  18                                           INTRODUCTION

                                  19         The plaintiff Union Pacific Railroad Company sued defendant Golden Gate Petroleum

                                  20   Company to recover demurrage charges under 49 U.S.C. §§ 10702 and 10746. Golden Gate’s

                                  21   counsel moved to withdraw as counsel. The court grants the motion.

                                  22

                                  23                                             STATEMENT

                                  24         Union Pacific filed this lawsuit on February 28, 2020.1 Golden Gate — represented by DLA

                                  25   Piper — answered the complaint on May 19, 2020.2 At the initial case-management conference,

                                  26
                                       1
                                  27    Compl. – ECF No. 1. Citations refer to material in the Electronic Case File (ECF); pinpoint citations
                                       are to the ECF-generated page numbers at the top of documents.
                                  28   2
                                           Answer – ECF No. 16.

                                       ORDER – No. 20-cv-01503-JST (LB)
                                             Case 4:20-cv-01503-JST Document 36 Filed 04/01/21 Page 2 of 4




                                   1   the trial judge set a schedule that included a referral to private mediation and a trial date of

                                   2   September 27, 2021. Fact discovery closed on January 15, 2021, and expert discovery closes on

                                   3   April 16, 2021.3

                                   4         On February 19, 2021, DLA Piper moved to withdraw as defense counsel on the grounds that

                                   5   Golden Gate “has rendered it unreasonably difficult for Counsel to carry out the representation

                                   6   effectively” and is in continuing breach of material terms of the attorney-client agreement.4 “The

                                   7   relationship of trust and confidence essential to the attorney-client relationship has ceased to exist,

                                   8   and irreconcilable differences have arisen between the clients and attorney making it unreasonably

                                   9   difficult to carry out the employment effectively.”5 DLA Piper served Golden Gate with the

                                  10   motion by mail and email and received no objection.6 Union Pacific filed a statement of non-

                                  11   opposition to the motion.7 The court held a hearing on April 1, 2021.

                                  12
Northern District of California
 United States District Court




                                  13                                                 ANALYSIS

                                  14   1. Governing Law

                                  15         Under Civil Local Rule 11-5(a), “[c]ounsel may not withdraw from an action until relieved by

                                  16   order of Court after written notice has been given reasonably in advance to the client and to all

                                  17   other parties who have appeared in the case.” Here, the client is a corporation that cannot appear

                                  18   pro se. Thus, under the local rules, if the court grants the motion to withdraw, it does so on the

                                  19   condition that all papers will be served on withdrawing counsel until new counsel appears in the

                                  20   case. N.D. Cal. Civ. L.R. 11-5(b).

                                  21         The California Rules of Professional Conduct govern withdrawal. Nehad v. Mukasey, 535 F.3d

                                  22   962, 970 (9th Cir. 2008). Grounds for withdrawal under Rule 1.16 are as follows:

                                  23             (1) the client insists upon presenting a claim or defense in litigation, or asserting a position
                                                 or making a demand in a non-litigation matter, that is not warranted under existing law and
                                  24

                                  25   3
                                           Scheduling Order – ECF No. 25.
                                       4
                                  26       Mot. – ECF No. 27 at 1–2.
                                       5
                                           Fluhr Decl. – ECF No. 27-1 at 2 (¶ 2).
                                  27   6
                                           Id. (¶ 3); Mot. – ECF No. 27 at 3–4; Proof of Serv. – ECF No. 34.
                                  28   7
                                           Statement – ECF No. 32.

                                       ORDER – No. 20-cv-01503-JST (LB)                     2
                                           Case 4:20-cv-01503-JST Document 36 Filed 04/01/21 Page 3 of 4




                                              cannot be supported by good faith argument for an extension, modification, or reversal of
                                   1          existing law; (2) the client either seeks to pursue a criminal or fraudulent course of conduct
                                   2          or has used the lawyer’s services to advance a course of conduct that the lawyer reasonably
                                              believes was a crime or fraud; (3) the client insists that the lawyer pursue a course of
                                   3          conduct that is criminal or fraudulent; (4) the client by other conduct renders it
                                              unreasonably difficult for the lawyer to carry out the representation effectively; (5) the
                                   4          client breaches a material term of an agreement with, or obligation, to the lawyer relating
                                              to the representation, and the lawyer has given the client a reasonable warning after the
                                   5
                                              breach that the lawyer will withdraw unless the client fulfills the agreement or performs the
                                   6          obligation; (6) the client knowingly and freely assents to termination of the representation;
                                              (7) the inability to work with co-counsel indicates that the best interests of the client likely
                                   7          will be served by withdrawal; (8) the lawyer’s mental or physical condition renders it
                                              difficult for the lawyer to carry out the representation effectively; (9) a continuation of the
                                   8          representation is likely to result in a violation of these rules or the State Bar Act; or
                                   9          (10) the lawyer believes in good faith, in a proceeding pending before a tribunal, that the
                                              tribunal will find the existence of other good cause for withdrawal.
                                  10

                                  11   Cal. R. Prof. Conduct 3-700(b)(1)–(10).

                                  12      Counsel must not withdraw until he “has taken reasonable steps to avoid reasonably
Northern District of California
 United States District Court




                                  13   foreseeable prejudice to the rights of the client, such as giving the client sufficient notice to permit

                                  14   the client to retain other counsel,” and returned client materials, property, and unearned or

                                  15   unincurred fees or expenses. Cal. R. Prof. Conduct 3-700(c).

                                  16      The decision to permit counsel to withdraw is within the sound discretion of the trial court. See

                                  17   United States v. Carter, 560 F.3d 1107, 1113 (9th Cir. 2009). Courts consider several factors when

                                  18   considering a motion for withdrawal, including (1) the reasons for withdrawal, (2) the possible

                                  19   prejudice from withdrawal to other litigants, (3) the harm that withdrawal might cause to the

                                  20   administration of justice, and (4) the extent to which withdrawal will delay resolution of the case.

                                  21   Forreststream Holdings Ltd. v. Shenkman, No. 16-cv-01609-LB, 2019 WL 1096797, at *2 (N.D.

                                  22   Cal. Mar. 8, 2019) (citing Deal v. Countrywide Home Loans, No. C 09-01643 SBA, 2010 WL

                                  23   3702459, at *2 (N.D. Cal. Sept. 15, 2010)).

                                  24

                                  25   2. Application

                                  26      The breakdown of the attorney-client relationship and Golden Gate’s material breach of the

                                  27   attorney-client agreement are good cause for DLA Piper’s withdrawal. Frazier v. Am. Credit

                                  28   Resol., Inc., No. 18-cv-07729-TSH, 2019 WL 3554505, at *2–3 (N.D. Cal. Aug. 5, 2019)

                                       ORDER – No. 20-cv-01503-JST (LB)                   3
                                           Case 4:20-cv-01503-JST Document 36 Filed 04/01/21 Page 4 of 4




                                   1   (granting motion to withdraw where client’s lack of communication “made it unreasonably

                                   2   difficult” for counsel to continue the representation and the client breached its contractual

                                   3   obligation by failing to pay counsel); Max v. Hernandez, No. 04cv1189-L(AJB), 2007 WL

                                   4   2990086, at *1 (S.D. Cal. Oct. 11, 2007) (granting motion to withdraw where “[c]ounsel maintains

                                   5   withdrawal is necessitated by a breakdown in the attorney-client relationship due to disagreements

                                   6   regarding the best way to proceed and Plaintiff’s unwillingness to follow the counsel’s advice”).

                                   7   DLA Piper also took reasonable steps to avoid foreseeable prejudice to Golden Gate by notifying

                                   8   it of the motion. Frazier, 2019 WL 3554505 at *2 (counsel took reasonable steps in notifying the

                                   9   client of the case status and its intent to withdraw). The motion is unopposed. Lustig v. AzGen Sci.

                                  10   Holdings PLC, No. 18-cv-07503-HSG, 2019 WL 1318254, at *1 (N.D. Cal. Mar. 22, 2019).

                                  11      Golden Gate may not proceed pro se. “It is a longstanding rule that corporations and other

                                  12   unincorporated associations must appear in court through an attorney.” D-Beam Ltd. V. Roller
Northern District of California
 United States District Court




                                  13   Derby Skates, Inc., 366 F.3d 972, 973–74 (9th Cir. 2004) (cleaned up); accord Lustig, 2019 WL

                                  14   1318254 at *2 (“a business entity[] may appear in federal court only through counsel”); N.D. Cal.

                                  15   Civ. L.R. 3-9(b). Thus, under the local rules, DLA Piper must continue to accept service of all

                                  16   papers and forward them to Golden Gate. N.D. Cal. Civ. L.R. 11-5(b).

                                  17      The court gives Golden Gate 30 days to obtain new counsel and warns that failure to obtain

                                  18   counsel may result in the plaintiff’s moving to strike the answer and seek default judgment against

                                  19   it. Lustig, 2019 WL 1318254 at *2 (giving 30 days and similar warning).

                                  20

                                  21                                            CONCLUSION

                                  22      The court grants DLA Piper’s motion to withdraw. The court directs DLA Piper to serve this

                                  23   order on Golden Gate by mail and email within three business days and to file a proof of service.

                                  24      IT IS SO ORDERED.

                                  25      Dated: April 1, 2021

                                  26                                                    ______________________________________
                                                                                        LAUREL BEELER
                                  27                                                    United States Magistrate Judge
                                  28

                                       ORDER – No. 20-cv-01503-JST (LB)                  4
